Case 2:09-cv-05331-AKT Document 167 Filed 01/28/19 Page 1 of 1 Page|D #: 9451

Counseling and Advising Clients Exclusively on Laws of the Workplace
Zabell & Collotta, P.C.

' ul . b ll
23 b €]] & CO]]O tta, P¢ a ;§(:;l;;!;te Drwe §iinail]:)Szzdl)ell@laborlawsny.com

Bohemia, New York 11716
EMPLOY]'IJENTCOUNSELING, LITTGATION,LABOR &BENEHTS LAW Tel_ 631_589_7242

Fax. 631-563-7475
www.Laborlawsny.com

 

January 28, 2019

VL4 ELECTRONIC CASE FILING

 

Hon. A. Kathleen Tomlinson

United States Magistrate Judge
United States District Court ' EDNY
Eastern District of New York

100 Federal Plaza

Central lslip, NY 11722

Ref Nelson Quintanilla, et al. V. Sufl`olk Paving Corp., et al.
ease NO.: CV-09-5331(SJF) (AKT)
Your Honori

This firm is counsel to defendants in the above referenced action. We Write in
connection With the Court’s September 30, 2014 Order on Defendant’ l\/lotion for
Summary Judgment and the Trial Order cf October 24, 2018 [ECF Doc. 166]. We
Write to respectfully request the issuance of a Written decision on the l\/lotion. As it
stands, the motion Was granted in part and denied in part. Consequently, for
purposes of preparing for trial, it is imperative that the parties know Which claims
are to be tried.

We thank the Court for consideration of this application and remain available
should Your Honor require additional information in connection With this

submission

Respectfully submitted,

    

Z & COLLOTTA, P.C.

gen

an . Wa]_lace, Esq. (Uio: Electronic Case Fi]_ing)
Cli ts

 

